Citation Nr: 1614959	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  13-21 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

Entitlement to a total rating based on individual unemployability due to service connected disability (TDIU)

[The issues of entitlement to waivers of indebtedness will be the subject of a separate Board decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from September 1982 to June 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in New York, New York.   

The record shows that the Veteran initiated an appeal of a June 2014 determination regarding his entitlement to Vocational Rehabilitation and Employment services in May 2015 by filing a notice of disagreement.  However, an electronic mail dated in February 2016 shows that the claim has been reopened and VA is actively working with the Veteran.  Thus, in light of these circumstances, this matter is referred to the RO for appropriate action.  

The record also shows that the Veteran initiated an appeal of a September 2012 rating decision that denied service connection for depression claimed as secondary to service connected disability by filing a notice of disagreement in July 2012.  Thereafter, in June 2015, the Agency of Original Jurisdiction (AOJ) issued the Veteran a statement of the case on the matter.  However, as a substantive appeal has not been received to date, this matter has not been perfected for appellate review and is not presently before the Board.  38 C.F.R. §§ 20.200, 20.202.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

On the substantive appeal (VA Form 9) that the Veteran filed in July 2013, he requested that he be scheduled for a Travel Board hearing.  Thereafter, pursuant to a Report of General Information dated in November 2015, he informed the AOJ via telephone that he preferred a video conference hearing instead of a Travel Board hearing.  His representative reiterated this in writing in February 2016 when he said that the Veteran wished to testify at a hearing before the Board on the issue of entitlement to a TDIU.  

Accordingly, the case must be remanded in order to afford the Veteran the Board video conference hearing that he requests.  38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. §§20.700(a), 20.703 (2015).

In light of the above, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Board video conference hearing pursuant to his request for such a hearing, following the procedures under 38 U.S.C.A. § 7107 (West 2014) and 38 C.F.R. § 20.707 (2015).
 
2.  After the hearing has been held, or if the Veteran fails to report for the hearing or withdraws the hearing request, the claim file should be returned directly to the Board for further consideration.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






